DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/08/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	Allowable Subject Matter
Claims 1-20 are allowed. The following is a statement of reasons for the allowance:
The prior art on record:
Prior art Dobly et al. (Pub. No.: US 2014/0130153) teaches a method that includes, using a data flow model of a program suitable for taint analysis of the program, tracking information from sources of taint to entities in a heap using a model of the heap based on the program. The tracking is performed so that the information is relevant for taint propagation and is performed in a manner that is field-sensitive for the entities in the heap. The method includes, based on output of the tracking, performing data-flow analysis to determine taint flow from the sources of the taint through data flow paths to sinks using the taint
Prior art Siman (Pub. No.: US 2013/0167241) teaches a method and system for the processor to receive source code to be analyzed via the I/O facility, the source code including code elements and statements, at least a portion of the statements referencing variables, and the variables including data structures having member variables. The processor is operative to construct an object-oriented model of the source code by assigning respective identifiers to the member variables. The processor is operative, using the model, to construct a control flow graph including nodes, derive a data flow graph from the control flow graph, derive a control dependence graph from the control flow graph, analyze the control flow graph, the data flow graph and the control dependence graph to identify a portion of the source code having a security vulnerability by identifying references to a predetermined member variable using the respective identifiers thereof, wherein the member name of the predetermined member variable is identical to the member name of another member variable, and to report the security vulnerability.
Prior art Alpern et al. (Pub. No.: US 2005/0015752) teaches a system and method for providing “static analysis” of programs to aid in improving runtime performance, stability, security and privacy characteristics of deployed application code. The method includes performing a set of analyses that sifts through the program code and identifies programming security and/or privacy model coding errors. In particular the invention focuses on identifying coding errors that cause loss of correctness, performance degradation, security, privacy and maintainability vulnerabilities. A deep analysis of the program is performed using detailed control and data flow analyses. These deeper analyses provide a much better perspective of the overall application behavior. 
Prior art Burgess (Pub. No.: US 2003/0056192) teaches a system and method for analysis of source code. The system generally builds a database associated with a software application. The database content is generally derived from the application source code (e.g., program code, copybooks, includes and the like) and is preferably a relational database. A viewer provides access to the contents of the database (e.g., through graphical representations on a desktop PC). By specifying an application (with associated source code and control information) the invention is operable to display all relevant information, including module-to-module communication, calls made to databases or external files, and variable usage throughout the application. 
However, none of cited prior art teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims. Specifically, the cited prior art on record does not specifically disclose, teach or suggest as a whole the limitation “determining, using an incoming access path, an outgoing access path for the instruction; determining that the incoming access path subsumes the LHS access path; in response to determining that the incoming access path subsumes the LHS access path, generating a first specialized outgoing access path by appending a field of the LHS access path to the outgoing access path; determining, using the first specialized outgoing access path, that a first entry access path of the first function is reachable from a first exit access path of the first function; and in response to determining that the first entry access path is reachable from the first exit access path, identifying a potential taint flow from the first entry access path to the first exit access path” including all the other limitation recited in the independent claims.
The limitations of the independent claims were searched, but did not result in any applicable prior art.  After further considering the amendments, each of the independent claims as a whole are clearly distinguished from the prior art, and thus allowed.  
Dependent claims 2-7, 9-14 and 16-20 are also allowed for incorporating the allowable feature recited in the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See PTOL-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG LI whose telephone number is (571)272-8729.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisor, Ali Abyaneh can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8729.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MENG LI/
Primary Examiner, Art Unit 2437